Title: To Thomas Jefferson from Joseph Carrington Cabell, 3 February 1823
From: Cabell, Joseph Carrington
To: Jefferson, Thomas


Dear Sir,
Richmond.
Feb: 3d 1823.
I thank you for your favor of 28th ult: and feel much gratified that you approve the view which I took of the subject of the primary schools. I am very much pleased at your suggestion of a method by which a meeting of our board may be deferred till the regular period in the month of April. It would be very inconvenient for me to attend an intermediate meeting, and the method you suggest will be readily assented to by all the Visitors here. I take  this for granted without the formality of a consultation. It gives me the most heartfelt pleasure to inform you that there is now no doubt of the success of our Loan Bill. I enclose you a copy of the Bill, & of the amendments which were proposed last week. Our friends came to an understanding that in order to detach the primary school party from the College party, they would vote for Doddridge’s amendments, with some alterations. The Bill was taken up to-day in the House of Delegates, when Griffin’s amendments were rejected , and the Bill, with Doddridge’s amendments amended, was ordered to be engrossed by a large majority. The sense of the House is considered to be definitively ascertained. It will come to the Senate in a day or two, where it will pass without amendment. On friday I hope to send you intelligence of its passage. We would most cheerfully amend the bill in the Senate, so as to provide for the extinction of the debt: & Mr Johnson wished to do so. But I have persuaded him to let the Bill pass. We had better run no risks. Let us make sure of the $60,000—and then we will survey the ground. It is doubtful whether we can with prudence attempt the extinction this winter. If on consultation it should be deemed practicable, you may rely on our will to make the effort. We are within two weeks of the end of the session. I see clearly that we may save a year by extinguishing now. But I fear  another  year’s delay is the price of eventual success. I earnestly hope that this Loan will finish the buildings. We must never come here again for money to erect buildings. It would be good policy to expend $60,000, on the Library, should it require so much, & not divert  any part of it to the payment of existing debts. Should the funds fall short, I would rather ask for money hereafter to pay off old debts, than to finish the Library. The settlement of Mr Brokenbrough’s accounts in the mode in which they were settled has produced capital effects here. The result has even transcended my expectations.  The  members of the Legislature will take to themselves the satisfaction of finding fault with this & that, but they are all pleased to see the public money so accurately accounted for & so faithfully applied. I was from the first confident that no weapon could be wielded by us with more efficacy than this annual rendition of accounts which seemed to be a rod in pickle for us. I think also that your suggestion respecting the Religious sects has had great influence. It is the Franklin that has drawn the Lightning from the Cloud of opposition. I write you, dear Sir, with a heart springing up with joy, & a cheek bedewed with tears of delight. Accept, I beseech you, my cordial congratulations at this evidence of the returning good sense of the country, & of its just appreciation of your labours. Long may you live to enjoy new & ever recurring proofs of your country’s confidence & favor, is the unceasing prayer of your faithful & affe friendJoseph C. Cabell